DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/25/2021.  These drawings are acceptable. Applicant’s replacement drawings dated 05/25/2021 have resolved the prior drawing objections, therefore the prior drawing objections seen in the Non-Final rejection dated 03/18/2021 have been withdrawn. 

Claim Objections
In the most recent set of claims dated 05/25/2021 applicant canceled claim 9, therefore the claim objection pertaining to claim 9 seen in the prior Non-Final rejection is mute. However, applicant amended the limitations objected to in claim 9 into independent claim 1. Applicant has since agreed to an examiner’s amendment seen below to overcome the claim objections. Upon entry of the examiner’s amendment the claim objections are withdrawn.



Claim Rejections - 35 USC § 112
Applicant’s amendments to independent claim 1 in the most recent set of claims has resolved the prior claim rejection issued under 35 USC 112(b), therefore the claim rejections issued under 35 USC 112(b) have been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner’s amendment seen below replaces the prior examiner’s amendment seen in Notice of Allowance dated 06/10/2021.

Authorization for this examiner’s amendment was given in an interview with Hsu, Greg (Cheng-Kang) on 06/03/2021.

The application has been amended as follows: 

(Claim 1): An oil filter with a filter core which is replaceable, comprising: an outer shell including a main body and a seal cap, wherein the main body is made of a material with a thermal conductivity greater than and with a specific weight smaller than iron; the main body is in a cylinder shape with be uprightly arranged in the outer shell and to make the filter core to be not in contact with an inner wall of the main body; wherein the stable structure comprises a compression spring; two ends of the compression spring respectively abut against an inner surface of the seal cap and an upper surface of the filter core; the inner surface of the seal cap has a protruding portion; a part of the compression spring fits around the protruding portion; wherein an inside of the main body has a tube; the tube is in a hollow structure with a first opening and a second opening formed on two ends of the tube; a wall of the tube has a plurality of holes; the first opening communicates with the outlet of the main body; the filter core fits around an outer portion of the tube; wherein a first unidirectional valve is disposed on the first opening of the tube; the machine oil flows into the tube through the plurality of holes and passes through the first unidirectional valve and flows out through the outlet; the first unidirectional valve is adapted to prevent the machine oil from flowing back into the tube; a second unidirectional valve is disposed on the second opening of the tube; the machine oil flowing between the main body and the tube passes through the second unilateral and enters the tube; the second unidirectional valve is adapted to prevent the machine oil from flowing back into a space between the main body and the tube.

(Claim 3): Canceled

(Claim 4): Canceled

(Claim 5): The oil filter with replaceable filter core as claimed in claim 1, wherein the tube has an external screw thread; an internal screw thread is formed on an inner wall of the outlet of the main body; the tube is engaged with the main body by screwing the external screw thread and the internal screw thread.

(Claim 6): The oil filter with replaceable filter core as claimed in claim  1, wherein the tube and the main body are integrally formed as a monolithic unit.

(Claim 12): Canceled

Allowable Subject Matter
Claims 1, 2, 5-8, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of the most recent claim amendments the examiner considers Ledu Nguyen to disclose several features of newly amended independent claim 1 including: a spring abutting a filter and screw cap, inlets and outlets on a bottom surface, and integrated bottom/sidewall. The examiner notes uni-directional valve 114, as well. In a prior interview the examiner proposed adding the limitations of claims 3 and 4 into claim 1 so that claim 1 would include the features seen in Nguyen as well as first and second uni-directional valves positioned with a tube structure. The examiner considers the combination of the limitations of claim 1 in combination with the limitations of claims 3 and 4 to be non-obvious to a person of ordinary skill in the art in view of the prior art. The attorney since confirmed amending claim 1 to include the limitations of claims 3 and 4 through means of examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MICHAEL A KESSLER/Examiner, Art Unit 3747